A bill of exceptions wherein it is sought to have a final order or judgment of the Civil Court of Fulton County reviewed must be presented to the trial judge for certification within fifteen days from the date of the ruling complained of (Dillon v. Continental Trust Co., 179 Ga. 198,  175 S.E. 652; Ozburn v. National Union Fire Ins. Co., 53 Ga. App. 682,  186 S.E. 852; Glass v. Brown, 49 Ga. App. 610,  176 S.E. 519); and thus, where the ruling complained was rendered on April 15, 1949, and the bill of exceptions recites that it is tendered to the trial judge on May 2, 1949, more than fifteen days later, this court is without jurisdiction to entertain the writ of error.
Writ of error dismissed. Gardner and Townsend, JJ.,concur.
                         DECIDED JUNE 14, 1949.